DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 7, “the axial direction” should be changed to “an axial direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 includes language including “bio-implantable material held in the accommodating portion being inserted into the inserting portion by inserting the tip end portion into the hole” in lines 8 and 9.  This language is unclear as to how the accommodating portion is inserted into the inserting portion.  For the purposes of examination, it is being interpreted that the bio-implantable material held in the accommodating portion is being inserted into the accommodation portion by inserting the tip end portion into the hole. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. US 2013/0110156.
Regarding claim 1, Nakayama et al. discloses a bio-implantable material winding system provided with sheet- like bio-implantable material (paragraph 0002), and a winding device capable of winding the bio-implantable material (figure 7, paragraph 002), wherein the winding device comprising: a shaft member 3, and a cylindrical member 2 that fits over the shaft member (figure 1) and is able to move in an axial direction relative to the shaft member (paragraph 0006, figures 7C-7E), wherein the winding device is able to hold the bio-implantable material in a rolled shape in a gap between a tip end portion 12 of the shaft member and the cylindrical member that covers the tip end portion (figure 7C, sheet F is rolled within gap between cylindrical member 2 and end portion 12, paragraph 0040), and the bio-implantable material is able to expand to a sheet-like shape when the tip end portion is exposed and the hold by the winding device is released (figures 7E, 7F and 8, sheet F is released once exposed and expands as an open sheet after placed in the targeted site, paragraphs 0041, 0042).
Regarding claim 2, Nakayama et al. discloses wherein the bio-implantable material has a modulus of rigidity that enables the bio-implantable material to assume the rolled shape while being held by the winding device (figure 7, sheet F rolled and held within the cylindrical member 2), and to expand to the sheet-like shape when the hold is released (figure 8, sheet F released once at the target site, paragraphs 0041, 0042).
Regarding claim 4, Nakayama et al. discloses wherein the tip end portion is covered by the cylindrical member (figure 7C), and the bio- implantable material is able to be held in the rolled shape in the gap between the tip end portion and the cylindrical member (figure 7C)  by moving at least one from among the shaft member and the cylindrical member in the axial direction such that the cylindrical member is displaced toward the tip end portion side around which the bio-implantable material is wound (paragraphs 0006, cylindrical member 2 being movable in the back and forth direction and rotatable for winding; paragraphs 0031, 0041, shaft comprises a shaft 11 which can be advanced or retreated with regards to the distal tip end against the spring 17).
Regarding claim 5, Nakayama et al. discloses wherein the tip end portion is exposed (figure 7E) and the hold on the bio-implantable material by the winding device is able to be released (figure 7E-7F, cylindrical member 2 is moved proximally to expose material sheet F), by moving at least one from among the shaft member and the cylindrical member in the axial direction such that the cylindrical member is displaced toward the side opposite the tip end portion around which the bio-implantable material is wound (figures 7C-7F; paragraphs 0031, 0041, shaft 2 comprises a shaft 11 which can be retreated with regards to the distal tip end to expose the wound bio-implantable material F).
Regarding claim 6, Nakayama et al. discloses an operation portion 14 operated to displace the cylindrical member in the axial direction relative to the shaft member (paragraphs 0041, 0042; operation portion 14 is used to advance the cylindrical member after insertion, or advance of the cylindrical member is released).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. US 2013/0110156 in view of Levin et al. US 2011/0034942.
Regarding claim 3, Nakayama et al. wherein the tip end portion 12 has an inserting portion into which the bio-implantable material is able to be inserted (inserting portion between tip portions 12a and 12b to insert sheet F, paragraph 0031), and the bio-implantable material is wound in the rolled shape around the tip end portion by rotating the tip end portion around the axis thereof (paragraph 0035, figures 7A-7C). 
Nakayama et al. does not disclose the inserting portion being inserted into a hole communicated with an accommodating portion of a sheet accommodating device, which accommodates the bio-implantable material, and the bio-implantable material held in the accommodating portion is inserted into the inserting portion by inserting the tip end portion into the hole.
	Levin et al. teaches a bio-implantable winding system (paragraph 0009) having a shaft member 205 and a cylindrical member 100, the bio-implantable material 201 being in a rolled shape in a gap between a tip end portion 203 of the shaft member and the cylindrical member that covers the tip end portion (figures 2B, 2C), and further disclosing a hole communicated with an accommodating portion of a sheet accommodating device (cannula 206 is the accommodating portion which has a hole or opening to receive the shaft and cannula while holding the bio-implantable sheet, figures 2E, 2F), which accommodates the bio-implantable material (paragraph 0057, rolled sheet inserted through cannula 206), and the bio-implantable material held in the accommodating portion is inserted into the accommodating portion by inserting the tip end portion into the hole (figures 2E, 2F, hole at proximal end of cannula 206).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nakayama et al. with an accommodating portion or cannula in order to protect the winding system through an incision or tissue while placing the bio-implantable sheet through an incision to the desired target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771                                                                                                                                                                                         
/DIANE D YABUT/               Primary Examiner, Art Unit 3771